DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  “The user equipment of claim 1” in line 1 should be replaced with “The user equipment of claim 10”, see also claim 8 with similar limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics (R1-1713167 as submitted by the applicant with the IDS received on 11/23/2020).
Regarding claims 1 and 10, LG Electronics teaches a method of receiving a signal by a user equipment in a wireless communication system, the method comprising: configuring a search space set configured in a hierarchical structure (Section 2.1); and monitoring control channel candidates within the configured search space set, wherein when the hierarchical structure is configured (Section 2.1), a 
Regarding claims 2 and 11, LG Electronics teaches a hashing point of the control channel candidate of the lower AL is configured based on a reference hashing point and a point parameter, wherein the reference hashing point is a hashing point of the control channel candidate of the highest AL, and wherein the point parameter is a value to give a difference between the reference hashing point and the hashing point of the control channel candidate of the lower AL (Section 2.2 and Figure 7).
Regarding claims 3 and 12, LG Electronics teaches when a value of the pointer parameter is denoted by y, the hashing point of the control channel candidate of the lower AL is determined as a sum of the reference hashing point and the y, wherein the y satisfies - Ll < ϒ < Lh, wherein the Ll is the number of Control Channel Elements (CCEs) for arranging the control channel candidate of the lower AL thereon, and wherein the Lh is the number of CCEs for arranging the control channel candidate of the highest AL thereon (Section 2.2).
Regarding claims 4 and 13, LG Electronics teaches the user equipment reuses a channel estimation result performed for blind decoding of the control channel candidate of the highest AL for a partial or whole region of the control channel candidate of the lower AL overlapping with the control channel candidate of the highest AL (Section 1).
Regarding claims 8 and 15, LG Electronics teaches configuring a plurality of search space sets for different DCIs; and monitoring a plurality of control channel candidates for each of a plurality of the search space sets for the different DCIs, wherein all control channel candidates within the search space sets are included in a hierarchical structure (Section 2.2, Figure 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of LG Electronics (R1-1717952 as submitted by the applicant with the IDS received on 11/23/2020, hereinafter “LG Electronics2”)
Regarding claims 5 and 14, LG Electronics teaches the limitations in claims 1 and 10 as shown above.  LG Electronics, however, does not teach the control channel candidate of the highest AL is a virtual control channel candidate not configured as a control channel candidate for control information transmission within a Control Resource Set (CORESET) including the search space set.  LG Electronics2 teaches the control channel candidate of the highest AL is a virtual control channel candidate not configured as a control channel candidate for control information transmission within a Control Resource Set (CORESET) including the search space set (Section 2.4).  It would have been obvious to one skilled in the art to modify LG Electronics to have the control channel candidate of the highest AL is a virtual control channel candidate not configured as a control channel candidate for control information transmission within a Control Resource Set (CORESET) including the search space set as taught by LG Electronics2 in order to cover all candidates of AL4 (Section 2.4). 
Regarding claim 6, LG Electronics2 teaches the user equipment receives information indicating that the control channel candidate of the highest AL is the virtual control channel candidate through a higher layer signal (Section 2.4).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of LG Electronics2 and further in view of Nokia (R1-1802537 as submitted by the applicant with the IDS received on 11/23/2020).
Regarding claim 7, LG Electronics in view of LG Electronics2 teaches the limitations in claim 5 as shown above.  LG Electronics in view of LG Electronics2, however, does not teach a channel estimation complexity limit value for limiting the number of CCEs blind-decodable by the user equipment is configured and wherein the user equipment sets the number of the virtual control channel candidates based on the channel estimation complexity limit value.  Nokia teaches a channel estimation complexity limit value for limiting the number of CCEs blind-decodable by the user equipment is configured and wherein the user equipment sets the number of the virtual control channel candidates based on the channel estimation complexity limit value (Section 3.2).  It would have been obvious to one skilled in the art to modify LG Electronics in view of LG Electronics2 to have a channel estimation complexity limit value for limiting the number of CCEs blind-decodable by the user equipment is configured and wherein the user equipment sets the number of the virtual control channel candidates based on the channel estimation complexity limit value as taught by Nokia in order to manage channel estimation complexity (Section 3.2). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of Nokia. 
Regarding claim 9, LG Electronics teaches the limitations in claim 8 as shown above.  LG Electronics, however, does not teach a priority is configured for each of a plurality of the search space 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414